Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 04/14/2021.  Claims 1-20 are pending. Claims 1, 15, and 16 have been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 14, 15, and 16 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Shmilovich et al., U.S. Patent Application Publication 2019/0248475 A1 (hereinafter called Shmilovich’475).
Regarding claim 1, Shmilovich’475 teaches a fluidic actuator system (See e.g., FIGS. 3, 6, & 18 elements 300 & 600) for actively modifying airflow across an airfoil, the airfoil having a wetted surface, opposing leading and trailing edges, a chordwise direction extending from the leading to the trailing edge, and a spanwise direction transverse to the chordwise direction, the fluidic actuator system comprising:
a fluid source (See e.g., FIG. 6 element 600);
a plurality of nozzles (See e.g., FIGS. 3, 4, 6, & 18 elements 302a-302j) each configured to attach at a discrete location of the airfoil, spaced a predetermined distance from neighboring ones of the nozzles in the spanwise direction (See e.g., FIGS. 3, 4, & 18 elements 302a-302j), (See e.g., FIGS. 3, 5, & 7 elements 302a-302j); and
a plurality of electronic valves (See e.g., FIGS. 6 & 21 elements 604a-604j; ¶s [0048] & [0071]) each fluidly connecting a respective one of the nozzles to the fluid source (See e.g., FIG. 6 elements 604a-604j & 600), the electronic valves being selectively actuable both individually, to discharge a single fluid jet from a single one of the nozzles, and collectively, to discharge multiple fluid jets from a combination of the nozzles (See e.g., FIG. 6 elements 604a-604j; ¶s [0049] & [0082]).
Regarding claim 2, Shmilovich’475 teaches further comprising an electronic controller (See e.g., FIG. 6 element 606) communicatively connected to the electronic valves (See e.g., FIGS. FIG. 6 elements 604a-604j), each of the electronic valves being actuable in response to a trigger signal received from the electronic controller (See e.g., FIGS. 6, 17, & 21 elements 606 & 2112; ¶s [0049], [0068] & [0084]-[0086]).
Regarding claim 10, Shmilovich’475 teaches wherein the fluid source includes a plenum, an air compressor (See e.g., FIG. 6 element 600; ¶ [0048]), and/or a collection of compact compressors each configured to accumulate bleed air received from an engine (See e.g., FIG. 6 element 600; ¶ [0048]).
Regarding claim 14, Shmilovich’475 teaches wherein each of the nozzles includes a passive fluidic oscillator nozzle (See e.g., FIG. 19 element 1900; ¶ [0071], “The fluidic oscillator 1900 operates without any moving parts.”).
Regarding claim 15, Shmilovich’475 teaches a method of assembling (See e.g., Title, where it is inherent that the pieces that make up the system are discreet, and are assembled, i.e., mounted upon one another, during assembly or manufacture, in order for the system to be able to ) a fluidic actuator system (See e.g., FIGS. 3, 6, & 18 elements 300 & 600) for actively modifying airflow across an airfoil of a vehicle, the airfoil having a wetted surface, opposing leading and trailing edges, a chordwise direction extending from the leading to the trailing edge, and a spanwise direction transverse to the chordwise direction, the method comprising:
mounting a fluid source (See e.g., FIG. 6 element 600) to the vehicle (See e.g., FIGS. 1, 3, 5, & 6 elements 104, 300, & 600);
mounting a plurality of nozzles to the vehicle (See e.g., FIGS. 1, 3, 4, 6, & 18 elements 104, 302a-302j) such that each of the nozzles is attached at a discrete location of the airfoil and is spaced a predetermined distance from neighboring ones of the nozzles in the spanwise direction (See e.g., FIGS. 3, 4, & 18 elements 302a-302j), each of the nozzles being configured to direct fluid outwardly from the wetted surface (See e.g., FIGS. 3, 5, & 7 elements 302a-302j); and
mounting a plurality of electronic valves to the vehicle (See e.g., FIGS. 1, 6, & 21 elements 104, 604a-604j; ¶s [0048] & [0071]), each of the electronic valves fluidly connecting a respective one of the nozzles to the fluid source (See e.g., FIG. 6 elements 604a-604j & 600), the electronic valves being selectively actuable both individually, to discharge a single fluid jet from a single one of the nozzles, and collectively, to discharge multiple fluid jets from a combination of the nozzles (See e.g., FIG. 6 elements 604a-604j; ¶s [0049] & [0082]).
Regarding claim 16, Shmilovich’475 teaches an aircraft (See e.g., FIG. 1 element 100) comprising:
an elongated aircraft body (See e.g., FIG. 1);
(See e.g., FIG. 1 element 104), the airfoil having a wetted surface (See e.g., FIG. 1 surface of element 104), opposing leading and trailing edges (See e.g., FIG. 1 unlabeled leading and trailing edges of element 104), a chordwise direction extending from the leading to the trailing edge (See e.g., FIG. 1 unlabeled chordwise direction of leading and trailing edges of element 104), and a spanwise direction transverse to the chordwise direction (See e.g., FIG. 1 unlabeled spanwise direction transverse to the unlabeled chordwise direction of element 104);
an electronic vehicle controller (See e.g., FIGS. 3, 6, & 21 elements 606, & 2112) attached to the aircraft body (See e.g., FIGS. 1 element 104); and
a fluidic actuator system (See e.g., FIGS. 3, 6, & 18 elements 300 & 600) operable to actively modify ambient airflow across the airfoil (See e.g., ¶ [0049]), the fluidic actuator system comprising:
a fluid source (See e.g., FIG. 6 element 600);
a plurality of nozzles (See e.g., FIGS. 3, 4, 6, & 18 elements 302a-302j) each mounted at a discrete location of the airfoil spaced a predetermined distance from adjacent ones of the nozzles in the spanwise direction (See e.g., FIGS. 3, 4, & 18 elements 302a-302j), each of the nozzles being configured to direct fluid outwardly from the wetted surface (See e.g., FIGS. 3, 5, & 7 elements 302a-302j); and
a plurality of electronic valves (See e.g., FIGS. 6 & 21 elements 604a-604j; ¶s [0048] & [0071]) each fluidly connecting a respective one of the nozzles to the fluid source (See e.g., FIG. 6 elements 604a-604j & 600), the electronic valves being individually and collectively actuable (See e.g., FIG. 6 elements 604a-604j; ¶s [0049] & [0082]), responsive to a trigger signal received from the vehicle electronic controller (See e.g., FIGS. 6, 17, & 21 elements 606 & 2112; ¶s [0049], [0068] & [0084]-[0086]), to selectively discharge a single fluid jet from a single one of the nozzles and to selectively discharge multiple fluid jets from a combination of the nozzles, respectively (See e.g., ¶s [0049] & [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 3-6, 9, and 17-20 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich’475, and further in view of Kim et al., U.S. Patent 6,390,116 B1 (hereinafter called Kim).
Regarding claim 3, Shmilovich’475 teaches the electronic controller (See e.g., FIGS. 6 & 21 elements 606 & 2112) and the trigger signal (See e.g., FIGS. 6, 17, & 21 elements 606 & 2112; ¶s [0049], [0068] & [0084]-[0086]), but Shmilovich’475 does not teach the programmed t per wave cycle, where:
t=t0+1/f
and wherein t0 is a first activation time and f is a valve operating frequency.
However, Kim teaches the electronic controller (See e.g., FIG. 1 element 23-electronic controller) is programmed to generate the trigger signal (See e.g., FIG. 1 element 26) at every time t per wave cycle, where: t=t0+1/f and wherein t0 is a first activation time and f is a valve operating frequency (See e.g., FIGS. 1 & 3 element 25-1st valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where graph 43 teaches the elements of the formula in the instant limitation.  Examiner notes that the electronic controller and the trigger signal are being cited in Kim to show that the prior art of Kim teaches the equivalent structures as disclosed in Shmilovich’475, and the structures in Shmilovich’475 are programmed as taught in Kim).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’475 and Kim before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’475 the electronic controller is programmed to generate the trigger signal at every time t per wave cycle, where: t=t0+1/f and wherein t0 is a first activation time and f is a valve operating frequency, as taught in the analogous art of Kim.  One would have been motivated to make such a combination to achieve the predictable result of providing a practical pneumatic oscillator for generating large amplitude pressure and velocity oscillations suitable to prevent stalling on airfoil and diffuser surfaces, as disclosed in Kim (See e.g., Kim column 1 lines 6-10)
Regarding claim 4, Shmilovich’475, as modified by Kim in the rejection of claim 3 hereinabove, further teaches wherein the electronic controller (Shmilovich’475 See e.g., FIGS. 6 & 21 elements 606 & 2112) is programmed to complete the wave cycle for a number N of the electronic valves (Kim See e.g., FIGS. 1 & 3 elements 23-CONTROLLER, 25-first valve, 31-second valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where waves 43 are the result of what was programmed in controller 23 to produce the waves), the wave cycle including transmitting the trigger signal to: only a first valve V1 of the electronic valves at t=t0; only a second valve V2 of the electronic valves at t=t1; only an Nth valve VN of the electronic valves at t=tN (Shmilovich’475 See e.g., FIG. 7; ¶s [0048] & [0050]).
Regarding claim 5, Shmilovich’475, as modified by Kim in the rejection of claim 4 hereinabove, further teaches wherein the airfoil includes laterally opposing tip and root ends (Shmilovich’475 See e.g., FIG. 1 element 104), and wherein the electronic valves are activated sequentially in the spanwise direction between the tip and root ends (Shmilovich’475 See e.g., FIG. 7; ¶ [0050]).
Regarding claim 6, Shmilovich’475, as modified by Kim in the rejection of claim 3 hereinabove further teaches the electronic controller (Shmilovich’475 See e.g., FIGS. 6 & 21 elements 606 & 2112) is programmed to complete the wave cycle for a number N of subsets of the electronic valves (Kim See e.g., FIGS. 1 & 3 elements 23-CONTROLLER, 25-first valve, 32-second valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where waves 43 and 45 are the result of what was programmed in controller 23 to produce the waves), the wave cycle including transmitting the trigger signal (Kim See e.g., FIG. 1 elements 23, 26, & 32) to: only a first subset S1 of multiple ones of the electronic valves at t=t0; only a second subset S2 of t=t1; only an Nth subset SN of multiple ones of the electronic valves at t=tN (Shmilovich’475 See e.g., FIG. 7; ¶s [0048], [0050], & [0052]).
Regarding claim 7, Shmilovich’475, as modified by Kim in the rejection of claim 6 hereinabove,, further teaches each of the subsets includes two or more of the electronic valves (Shmilovich’475 See e.g., FIGS. 6 & 7; ¶s [0048] & [0052]).
Regarding claim 8, Shmilovich’475, as modified by Kim in the rejection of claim 7 hereinabove, further teaches wherein the airfoil includes laterally opposing tip and root ends (Shmilovich’475 See e.g., FIG. 1 element 104), and wherein the subsets of the electronic valves are activated sequentially in the spanwise direction between the tip and root ends (Shmilovich’475 See e.g., FIG. 7; ¶ [0050]).
Regarding claim 9, Shmilovich’475 teaches further comprising an electronic controller (See e.g., FIG. 6 element 606), and wherein the plurality of electronic valves (See e.g., FIGS. 6 & 21 elements 604a-604j; ¶s [0048] & [0071]) … each actuable in response to a trigger signal received from the electronic controller (See e.g., FIGS. 6, 17, & 21 elements 606 & 2112; ¶s [0049], [0068] & [0084]-[0086]).
But Shmilovich’475 does not teach the plurality of electronic valves includes multiple solenoid valves.
However, Kim teaches the plurality of electronic valves includes multiple electronic solenoid valves (See e.g., FIG. 1 element 25; column 3 lines 1-2, “The first valve 25 may be an electrically activated solenoid …”).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’475 and Kim before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’475 the plurality of electronic (See e.g., Kim column 1 lines 6-10).
Regarding claim 17, please refer to the rejections of similarly claimed limitations in claim 3 hereinabove.
Regarding claim 18, please refer to the rejections of similarly claimed limitations in claim 4 hereinabove.
Regarding claim 19, please refer to the rejections of similarly claimed limitations in claim 5 hereinabove.
Regarding claim 20, please refer to the rejections of similarly claimed limitations in claim 6 hereinabove.


Claim 11 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich’475, and further in view of Shmilovich et al., U.S. Patent Application Publication 2016/0375986 A1 (hereinafter called Shmilovich’986), and further in view of Kim.
Regarding claim 11, Shmilovich’475 teaches all the limitations of the instant claim except each of the nozzles includes a straight nozzle with an internal fluid channel having a substantially constant width, the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil.
(See e.g., FIGS. 4 & 5 elements 312, 314, 316, 318).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’475 and Shmilovich’986 before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’475 each of the nozzles includes a straight nozzle with an internal fluid channel having a substantially constant width, as taught in the analogous art of Shmilovich’986.  One would have been motivated to make such a combination to achieve the predictable result of encouraging two dimensional fluid flow along the surface of the wings, as disclosed in Shmilovich’986 (See e.g., Shmilovich’986 ¶ [0044]).
But neither Shmilovich’475 nor Shmilovich’986 teaches the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil.
However, Kim teaches the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil (Kim See e.g., FIG. 1 element 29).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’475, Shmilovich’986, and Kim before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the combined invention of Shmilovich’475 and Shmilovich’986 the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil, as taught in the analogous art of Kim.  One would have been motivated to make such a combination to achieve the predictable result of providing a practical pneumatic oscillator for generating large amplitude pressure and velocity oscillations suitable to (See e.g., Kim column 1 lines 6-10).


Claim 12 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich‘475, and further in view of Shmilovich‘986.
Regarding claim 12, Shmilovich‘475 teaches all the limitations of the instant claim except each of the nozzles includes an angled nozzle with an internal fluid channel having a substantially constant width, the internal fluid channel being obliquely angled with respect to the wetted surface of the airfoil.
However, Shmilovich‘986 teaches each of the nozzles includes an angled nozzle with an internal fluid channel having a substantially constant width, the internal fluid channel being obliquely angled with respect to the wetted surface of the airfoil (See e.g., FIG. 4 element 316).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’475 and Shmilovich’986 before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’475 each of the nozzles includes an angled nozzle with an internal fluid channel having a substantially constant width, the internal fluid channel being obliquely angled with respect to the wetted surface of the airfoil, as taught in the analogous art of Shmilovich’986.  One would have been motivated to make such a combination to achieve the predictable result of encouraging two dimensional fluid flow along the surface of the wings, as disclosed in Shmilovich’986 (See e.g., Shmilovich’986 ¶ [0044]).

Claim 13 is/are rejected under 35 USC § 103 as being unpatentable over Shmilovich’475, and further in view of Crow et al., U.S. Patent 5,609,779 A (hereinafter called Crow).
Regarding claim 13, Shmilovich’475 teaches each of the nozzles (See e.g., FIGS. 3, 4, 6, & 18 elements 302a-302j), but Shmilovich’475 does not teach a diffuser nozzle with an internal fluid channel having an inlet opening of a first width and an outlet opening of a second width greater than the first width.
However, Crow teaches a diffuser nozzle (See e.g., FIGS. 2 & 3 element 15-trapezoidal cross-section diffuser) with an internal fluid channel having an inlet opening of a first width and an outlet opening of a second width greater than the first width (See e.g., FIGS. 2 & 3 element 15).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Shmilovich’475 and Crow before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of Shmilovich’475 a diffuser nozzle with an internal fluid channel having an inlet opening of a first width and an outlet opening of a second width greater than the first width, as taught in the analogous art of Crow.  One would have been motivated to make such a combination to achieve the predictable result of the walls and bottom of the slot should preferably be relatively smooth for aerodynamic reasons for efficient film cooling operation, and to avoid undesirable stress concentrations for limiting maximum stress in the component during operation for providing a long life, as disclosed in Crow (See e.g., Crow column 1 lines 54-59).

Response to Arguments
Applicant’s arguments filed 04/14/2021 have been fully considered but are moot due to the new ground of rejection necessitated by amendment.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERRI L FILOSI/Examiner, Art Unit 364415 June 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644